DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 10/07/2019, 04/14/2020, 11/12/2020, 02/05/2021, and 09/08/2021 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to fluid delivery apparatus with a hinged structure, classified in F16K 99/0015.
II. Claim 11-19, drawn to method of dispensing liquids using current, classified in A61M 5/00.
III. Claim 20, drawn to computer program product for delivery of liquids, classified in A61M 2205/52.
The inventions are independent or distinct, each from the other because:
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct products due to different modes of operation. Group III is a computer program product for the control of a reservoir covered by a membrane and receiving sensor data and sending electrical current based on said data to rupture said membrane. Group I is a liquid delivery apparatus using a membrane with a hinged structure for release of said liquid. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process requires a membrane that is rupturable with electric current whereas the product using a hinged type membrane.
Inventions II and III are directed to related as a product for controlling a liquid delivery apparatus and a process of use of a liquid delivery apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group III is a computer program product for the control of a reservoir covered by a membrane and receiving sensor data and sending electrical current based on said data to rupture said membrane. Group 2 is a method of practicing a liquid delivery apparatus without a computer program.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require differing search strategies and search areas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
During a telephone conversation with David Tucker on 07/19/2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 6,953,455 B2).
In regards to claim 1:
A liquid delivery apparatus comprising (Fig. 1 element 10. Abstract “A medicine delivery system 10”): a substrate comprising a cavity formed in a surface of the substrate (Figs. 1-6 element 16 substrate element 18 cavity); a membrane connected to a hinged structure (Fig. 6 elements 26, 28, and 40, hinged as shown in Fig. 6 near position of numeral 40, hinge element 39 Fig. 3, Col 9:21-38 “The hinge 36 permits the lid to remain attached to the medicine delivery system 10 so that it is not released in the animal or human.”); a hydrophobic layer disposed on the membrane (col 5:60-67 “For in body applications, non-biocompatible materials may be encapsulated in a biocompatible material, such as poly(ethylene glycol) or polytetrafluoroethylene-like materials,” (emphasis added) polytetrafluoroethylene is hydrophobic and and polytetrafluorethylene-like materials are therefor also considered to mean a hydrophobic coating); and a seal disposed between the membrane and the substrate, wherein the seal surrounds the opening of the cavity (Figs. 2-6 element 26, abstract “A membrane (26) seals the delivery opening (22) of a medicine compartment (18)”).
In regards to claim 2:
The apparatus of claim 1, wherein at least a portion of the membrane comprises a metal film (col 8:13-21 “The release element 28 is electrically coupled to the control unit 12 via electrodes 30 and 32. Exemplary conductive materials for the electrodes include metals such as copper, gold, silver, and zinc and some polymers. Typical film thickness of the electrodes 30 and 32 may range from 0.05 to several microns. When an electric potential is applied to the electrodes 30 and 32, the membrane 26 ruptures along a predetermined pattern to expose the compartment 18 containing the medicine 34 to the surrounding fluids”).
In regards to claim 3:
The apparatus of claim 1 further comprising a hydrophilic layer disposed on a surface of the cavity opposite the membrane (Col 6:1-6 “Poly(anhydride-co-imide) is an example of a material that forms a strong substrate that degrades or dissolves over a period of time into biocompatible components. This material is preferred for in body applications where the system is implanted and physical removal of the device at a later time is not feasible or recommended” as the substrate dissolves in water it is therefor considered to be hydrophilic as water soluble substances are hydrophilic.).
In regards to claim 4:
The apparatus of claim 1, wherein the hydrophobic layer comprises a material selected from the group consisting of fluorocarbon films, micro-structured polymers, carbon nanotubes, electrodeposited metal films, oxides, oxide composites, and patterned films (col 5:60-67 “For in body applications, non-biocompatible materials may be encapsulated in a biocompatible material, such as poly(ethylene glycol) or polytetrafluoroethylene-like materials,”(emphasis added) considered to be a fluorocarbon film).
In regards to claim 6:
The apparatus of claim 1 further comprising a liquid in the cavity (Figs. 4-6 element 34. Col 6:26-27 “The medicine 34 may be a solid, liquid or gel in the compartments 18.”).
In regards to claim 7:
The apparatus of claim 6, wherein the liquid comprises an active pharmaceutical agent (Figs. 4-6 element 34. Col 6:26-27 “The medicine 34 may be a solid, liquid or gel in the compartments 18.” medicine considered to mean and active pharmaceutical agent).
In regards to claim 8:
The apparatus of claim 6, wherein the liquid comprises a microbattery electrolyte (col 11:1-25 “The power supply 74 provides power to the appropriate functions in the control unit 12, such as the controller 70. Preferably, the power supply 74 is a battery to permit portable or in body applications, and is preferably a thin film electrochemical cell deposited on the substrate 16” “rechargeable micro-batteries that are typically only ten microns thick and occupy 1 cm.sup.2 of area”).
In regards to claim 9:
The apparatus of claim 6, wherein the hydrophobic layer lines a portion of the cavity (Fig. 4 element 24 lines the bottom portion of the cavity 18. Col 10:33 “when the cap 24 is made of silicon”, silicon is hydrophobic.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 6,953,455 B2) in view of Barenberg et al. (US 2018/0159093 A1)
In regards to claim 5:
The apparatus of claim 1, taught by Cho as described above in parent claim rejection.
Cho does not appear to explicitly teach the thickness of the hydrophobic layer claimed. Barenberg teaches, wherein the hydrophobic layer has a thickness of about 1 Angstrom (A) to about 500 nanometers (nm) (Fig. 2 “Hydrophobic component”, Para. 24 “In certain embodiments, the hydrophobic component is disposed on an exterior surface of the cathode housing (e.g., see FIG. 5). In certain preferred embodiments, the hydrophobic component has a thickness from about 2.5 nanometers to about 150,000 nanometers, from about 2.5 nanometers to about 127,000 nanometers (e.g., about 5 mils), or from about 2.5 nanometers to about 100,000 nanometers (e.g., about 100 microns).”. Para. 25 “the hydrophobic component may comprise… …polytetrafluoroethylene (PTFE)”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the thickness of the hydrophobic layer taught by Cho to be 2.5 nanometers as taught by Barenberg. This would have been motivated by improving the length of service of the implantable device. Barenberg teaches (Para. 23 “One aspect of the present invention is to provide a battery with a hydrophobic component suitable to reduce the wetting of a battery in an aqueous solution, such as saliva or other bodily fluids present in the esophagus and digestive tract of an individual”). Barenberg teaches a coating with a thickness of 2.5 nm to 100,000 nm improving protecting an ingestible micro battery in the digestive tract. Therefor one of ordinary skill in the art would find this to be a sufficient thickness to protect the non-biocompatible materials taught by Cho to be encapsulated by PTFE.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 6,953,455 B2) in view of Chey et al. (US 2016/0074323 A1).
In regards to claim 10:
Cho teaches, an electronic delivery device comprising (Figs. 1-6 element 10): a dispensing array comprising a plurality of reservoirs (Fig. 1 elements 18, 20, and 22), wherein the dispensing array comprises a cavity (Fig. 1 elements 18), a membrane covering an opening of the cavity (Fig. 2 element 26), and a hydrophobic layer disposed on the membrane (col 5:60-67 “For in body applications, non-biocompatible materials may be encapsulated in a biocompatible material, such as poly(ethylene glycol) or polytetrafluoroethylene-like materials,” (emphasis added) polytetrafluoroethylene is hydrophobic and and polytetrafluorethylene-like materials are therefor also considered to mean a hydrophobic coating); a microprocessor in communication with the dispensing array (Col 2:30-45 “Release from an active device can be controlled by a preprogrammed microprocessor, remote control, or by biosensors.”);
Cho teaches remote control of the delivery device (Col 2:57-60 “Release from an active device can be controlled by a preprogrammed microprocessor, remote control, or by biosensors.”) but does not explicitly teach a wireless receiver as how it is remotely controlled. Chey teaches, a wireless receiver in communication with the microprocessor (Fig. 15 element 1508, Para 89 “ FIG. 15 is a block diagram of control circuitry that is configured to control the release of reservoir contents of a microchip substance delivery device, according to an embodiment of the invention.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the remote control taught by Cho to include a wireless receiver taught by Chey. This would have been motived by design choice as there exists a limited number of ways to perform the remote control taught by Cho. One of ordinary skill in the art would select a known method of remote control in the absence of an explicit teaching of the method. Chey demonstrates the wireless receiver is a known method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783